Citation Nr: 1723816	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include post-concussion syndrome, anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to November 1972, with additional service in the Army National Guard, including active duty for training (ACDUTRA) in September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran underwent a hearing with a Decision Review Officer (DRO) in September 2009; a transcript of that hearing is of record.  This case was initially before the Board in July 2011, at which time it was remanded in order to schedule the Veteran for his requested Board hearing.  The Veteran testified at a Board hearing in June 2012; a transcript of that hearing is also associated with the claims file.

The Board remanded the case for additional development in June 2013.  The case has been returned to the Board at this time for further appellate review.  The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final initial matter, the Board notes that it remanded a claim for service connection for tinnitus in the June 2013 decision; during the pendency of that appeal, service connection for tinnitus was awarded in an April 2016 rating decision, and the Board considers that issue final and will no longer discuss that issue in this decision.  




FINDINGS OF FACT

By resolving all reasonable doubt in his favor, the evidence demonstrates that the Veteran's residuals of a TBI, to include post-concussion syndrome, anxiety and depression, were incurred in or otherwise the result of military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a TBI, to include post-concussion syndrome, anxiety and depression, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As service connection is awarded as discussed below, further discussion of the VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

On appeal, the Veteran asserts that he suffered a closed head injury during military service which resulted in his current TBI symptoms, including post-concussive syndrome, short-term memory loss, severe depression and anxiety.  

In his February 2008 claim, the Veteran indicated that in December 1979 he suffered a head injury due to blunt-force trauma in service.  In later statements, particularly in January 2013 and April 2016, as well as during his September 2009 and June 2012 hearings, the Veteran has confirmed that he suffered at least one head trauma during military service, as well as at least one head trauma after military service.  Essentially, the Veteran averred during those hearings and in those statements that he initially had a head injury during military service in 1979, and that since that time he had some cognitive dysfunction.  He further stated that he suffered a second head trauma in September 2002, during his work at a prison, which exacerbated his cognitive symptoms, particularly his memory loss symptomatology.  

In support of the Veteran's contention of ongoing symptomatology since his initial head trauma during service, the Veteran has submitted several lay statements.  First, in a May 2004 statement, the Veteran's spouse reported as follows:  

[The Veteran] is my husband and I have experienced many changes in his personality and behavior since his head and back injury.  He continues to have headaches and back and shoulder pain, which he rarely had before.  When I was working full-time outside the home he would call me a dozen times a day because he was so confused and couldn't remember what he was supposed to do that day.  He had trouble with all of the doctors and therapy appointments and if the office was in an unfamiliar place he would get lost.  This seemed very strange because he was always very good with directions since he used to be a truck driver professionally for many years.  He was initially very stubborn and reluctant to admit he was having any problems but it seemed to get to a point where it was obvious there was a serious problem.  He started overdrawing our checking account by using the debit card or ATM and forgetting he had even done it.  The overdraft charges became out of control.  He would forget all of the instructions that the doctors and therapists were giving him during his appointments.  His depression is much worse since his frustration level is so high on a daily basis.  He has a hard time reading and comprehending any written correspondences and this causes more confusion.  He wasn't remembering to take his medications and when I would ask him if he had taken it he couldn't remember one way or the other.  It eventually became apparent that I needed to be at home to help and attend all of the appointments with him.  He was becoming too frustrated and depressed to be alone.  His stress level and anxiety is much better since I've taken over the things that were overwhelming him.  I make out lists and explain everything in simpler terms and he seems to be handling everything a little better.  I don't notice any improvement in his short-term memory and he continues to be depressed over the changes that he is experiencing.  I now can attend all of his appointments so that I can discuss with the doctors what I need to do to assist in [the Veteran]'s daily tasks and his adjustment to the problems he continues to live with.  He seems to feel some sense of isolation from his family and tells me he is embarrassed and defensive about them not understanding these changes in him.  I continue to try and build back some of his confidence by giving him tasks to do every day that he can accomplish without getting frustrated and upset.  His medication seems to help with the anxiety, although he continues to be anxious in regards to finances with the reduction of income.  

In a June 2006 statement, the Veteran's former sergeant, S.C.D., indicated that the Veteran told him that he had suffered injuries during military service after S.C.D. had retired from service.  

The Veteran additionally submitted an undated statement from J.H.M., a servicemember attached to the Veteran's unit, which indicated that on the morning of December 19, 1979, the Veteran was "helping to move arms racks" when he "was hit on the left side of his head with the arms rack" causing "him to lose consciousness for about 1 minute."  

D.H., a friend of the Veteran, indicated in a June 2012 statement that over the prior 10 years, he had noticed the Veteran's memory loss and decline in his capability to trust his memory.  He noted that on several occasions, the Veteran had mixed up dates or times, or even months, that he was to meet D.H.  He also documented other instances of cognitive issues, such as concentration problems or ability to comprehend instructions.  

The Veteran's brother wrote in a June 2012 statement that he has noticed a decline in the Veteran's memory since his head injury in 1979.  He indicated that prior to 1979 he was able to work on electrical jobs with the Veteran without any incident or unusual behavior; however, after 1979, he began to notice that he had to check the Veteran's work after he had wired everything backwards.  He also indicated a time when the Veteran fell through a large open area in a new build they were working on because "he actually forgot it was there and fell through."  

In a July 2012 statement, R.S.H., a high school friend of the Veteran, indicated that they worked together before the Veteran went into military service; the Veteran did not have any memory problems at that time.  R.S.H. indicated that he and the Veteran re-established their friendship in 1990 at a class reunion; he stated that they frequently talked on the phone and that he had noticed that the Veteran had forgotten what they had previously talked about or did not remember having said or done certain things.  

The Veteran also submitted a July 2012 statement from a friend and former co-worker, Rev. J.H., who had known the Veteran for 14 years.  He indicated that he has personally witnessed the Veteran's losses in both short- and long-term memory.  He noted that he was also aware of the Veteran's previous head injuries in service and at the prison.  

The Veteran also submitted a July 2012 statement from his pastor, J.E.U., who noted that he had known the Veteran since 1974.  He indicated that the Veteran suffered a head injury in 1979 during service and at that time he began to notice that the Veteran would forget their appointments.  Pastor J.E.U. stated that he "believed the injury contributed to [the Veteran]'s forgetfulness."  

Finally, the Veteran's spouse submitted a July 2012 statement, which is as follows:

I met [the Veteran] in early 1998 and we were married in October of that same year.  [The Veteran] was displaying some difficulties with every day life at that time.  He seemed to have a problem with staying on task and would frequently forget things.  He seemed very distracted and anxious at times and would get depressed when he failed to do some basic things.  He was laid off from his trucking job shortly before we married and while he was home he was expected to take care of things around the house.  He would frequently forget to pick me up from my job until I called him and reminded him I was waiting.  On a few occasions he would put the garbage bags on the trunk of the car to take to the end of our long driveway and totally forget and drive off with them in tow.  He left the garage door open and the entry to the home unlocked and then forget to hit the button to close it as he left.  He always left the stove on after using it and he would constantly miss appointments if I did not remind him several times on that day.  He found other jobs but was usually released because he was forgetful and they felt he was incompetent.  He was hired at the . . . jail as a cook but was disciplined for letting an inmate under his supervision keep a box cutter because he forgot to get it back before the inmate returned to his cell.  He would constantly overdraw our bank account by using the debit card and forgetting that he had used it.  When he had his second head injury in 2003 while employed at the jail everything became even worse and I decided it was too dangerous to leave him without supervision.  Since we met in 1998 his memory, anxiety, depression, and stress levels have increased substantially.  It is very similar to taking care of an irresponsible child he doesn't realize they are causing major problems.  He still wants to do things on his own but you know if you aren't diligent they will surely cause a disaster at any minute.  

Turning to the Veteran's service records, his reservist records document that in September 1977, the Veteran was unloading rifles and racks from a vehicle and a semi-trailer was parked nearby.  As he was carrying a rack filled with rifles, the Veteran accidently walked into the corner of the parked semi-trailer striking his forehead and receiving a cut over his left eye.  This is documented in an October 1977 Accident Report, which indicated that the injury was in the line of duty.  A September 1977 private treatment record indicates that the Veteran was treated for a contusion and subconjunctival hemorrhage and laceration of the upper lid of his left eye; sutures were later removed sometime in October 1977.  

In a November 1977 quadrennial examination, the Veteran's head was noted as normal, without any notation of any laceration or other head trauma at that time.  Additionally, in a Report of Medical History at that time, the Veteran denied any headaches, dizziness, fainting spells, eye trouble, epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, or any head injury.  

On a single page of a Report of Medical Examination, dated December 19, 1979, it was noted that the Veteran's head was abnormal, with notations of a closed head injury-brief loss of consciousness and a left contusion due to post blunt force trauma.  The rest of that examination is not of record, nor is there any accompanying Report of Medical History on that date.  

On December 28, 1979-approximately 9 days after the other examination-the Veteran's head was noted as normal; there was no notation of any head trauma at that time.  On the Report of Medical History, the Veteran again denied any headaches, dizziness, fainting spells, eye trouble, epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, or any head injury.  

The Veteran was examined in June 1982, March 1985, and November 1989 as well, with similar findings as noted in the December 28, 1979 examination.  

In October 1992, the Veteran was again examined and his head was noted as normal; however, at that time, the Veteran reported both headaches and a head injury.  He denied dizziness, fainting spells, eye trouble, epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness.  The Veteran further reported that approximately one month prior to the examination he was rear-ended and that ever since he had had headaches and cervical spasms.  The Veteran was placed on a physical profile at that time for a concussion and cervical muscle strain with spasms.  

Private treatment records from July 1993 further document that the Veteran was involved in another motor vehicle accident at that time, resulting in a cervical strain and contusions of the left wrist, shoulder and thigh.  He was not in service during that motor vehicle accident.  

In a September 1996 Report of Medical Examination, the Veteran's head was again noted as normal, without any notation of any head injury or symptomatology.  On the Report of Medical History, the Veteran again denied any headaches, dizziness, fainting spells, eye trouble, epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, or any head injury.  

In a December 1996 VA treatment record, the Veteran was treated for left shoulder, neck and low back complaints associated with an on-the-job injury, wherein the Veteran's truck was backed into by another truck.  It does not appear that any TBI symptoms were reported at that time.  The Veteran continued to receive left shoulder treatment respecting that motor vehicle accident in July 1997, although again no TBI symptoms were noted at that time.  

Finally, in a January 2001 Report of Medical Examination, the Veteran's head was noted as normal and there was no notation of any head injury or symptomatology at that time.  The Veteran continued to deny any headaches, dizziness, fainting spells, eye trouble, epilepsy or fits, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, or any head injury on that Report of Medical History.  

Private treatment records from Dr. R.K. in January 2003 document that the Veteran suffered a work-related head injury in September 2002.  He was seen at that time for aphasia secondary to a closed head injury, and was reporting a decrease in memory skills as well as intermittent word finding deficits.  A brain CT scan was noted as normal at that time.  

A January 2003 letter from Dr. J.A.R. documents that the Veteran first reported a "sense of loss of mental control," including memory problems after his work-related head injury; this was initially expressed in a September 30, 2002 treatment session.  

In April 2003, the Veteran began treatment with Dr. J.R.L.  In a June 2003 letter, it was noted that post-concussion syndrome was diagnosed; his EEG and MRI scans were normal and he was taking Paxil, Naprosyn, and Zonegran for headaches.  The Veteran had continued complaints of daily headache at that time, as well as "some cognitive dysfunction."  

In an April 2004 VA aid and attendance examination, the Veteran was diagnosed as having post-concussion syndrome and depression and anxiety.

In an October 2004 primary care note, the Veteran was asking for certification pertaining to his work-related injury at the jail, resulting in post-concussion syndrome, anxiety and depression.  In a February 2005 treatment record, the Veteran reported that he fell at work at the jail and lost consciousness for over a minute, although he was not sure of the length of time.  "As a result, he suffer[s] memory loss, back and shoulder pain.  He did receive workman's compensation for two years."  The Veteran reported he suffered the head injury in September 2002 and "has had memory problems since [the] accident."  After examination, the diagnosis was depressive and anxiety disorders, as well as "rule out cognitive disorder."  

In August 2006, the Veteran reported depression and memory loss due to a fall while working at a jail.  In a psychological consultation that same day, the Veteran also reported anxiety and a history of post-concussion syndrome.  The Veteran was noted to have suffered a closed head injury in a fall while working at jail.  After examination, the diagnosis was depression due to post-concussive syndrome.  

The Veteran was also noted to have a cognitive disorder-postconcussional disorder with depression and anxiety in a September 2008 VA treatment record.  Subsequently VA treatment records demonstrate continued treatment for that disorder and similar symptomology as noted above.  

In an April 2008 letter, Dr. J.R.L. indicated that he had seen the Veteran for a follow-up for the first time since June 2003.  It was noted that the Veteran had a worker's compensation claim settled in 2004 for his post-concussion syndrome.  Dr. J.R.L. noted that he reviewed the December 19, 1979 document; he noted that the Veteran was moving a rack of arms and struck the left side of his head and lost consciousness for a few minutes.  "In review of the records at that time the diagnosis was post-concussion syndrome and possible post-traumatic seizure.  He also had head contusion as a result of the blunt force."  Dr. J.R.L. noted that subsequent to that injury, the Veteran had memory problems and confusion; lost his job; had difficulty learning new information; and, had some difficulty with other higher cognitive functions such as writing and verbal skills.  After examination, Dr. J.R.L. opined as follows:  

He has history of post-concussion syndrome.  There is a secondary cause for his problems.  He also appears to have mild left hemiparesis today.  We will obtain an MRI of the brain and cervical spine.  Neuro psych testing should be completed if it has not been done.  EEG also will be conducted.  I will make further recommendations after the above studies are completed.  History suggests that he has posttraumatic head injury with secondary cognitive problems and I believe that he should not be working that this time.  It appears that his cognitive problems are related to the traumatic incident that occurred in 1979 while he was serving in the . . . National Guard. 

In an October 2008 letter, Dr. J.R.L. provided an addendum opinion as follows:  

The [Veteran] has been followed for postconcussion syndrome.  He has been receiving benefits as a result of this traumatic injury that occurred in 1979 while service in the Army Reserve National Guard. . . .  He was treated in 2003 by Dr. [R.K].  He was given the diagnosis of persistent postconcussion syndrome.  He had diagnostic testing completed [in January 2003].  He was also evaluated by two neuropsychologists [in July 2003 and June 2005].  They all felt that he had a cognitive problem and he should not return to work.  It has been felt that his disability is 100% in [two different States].  Apparently, the VA Hospital believes that history is not correct, and they discontinued his benefits.  On review of the medical records that are reviewed from the incident that occurred . . . in 1979, it appears that the discharge diagnosis from him was postconcussion syndrome.  At that time, CT scan and MRI were not available for the [Veteran].  Clinical examination and opinions of physicians were given and the [Veteran] was given his diagnosis.  He continues to have cognitive problems.  In my experience many patients that have postconcussion syndrome have normal MRI scans.  Neuropsych[iatric] testing typically reveals cognitive problems that are persisted in this [Veteran].  In addition, on my examination today and the last he has some focal neurologic deficits in addition to psychomotor retardation and mild cognitive dulling as a result of this incident.  I believe that he has a postconcussion syndrome with secondary cognitive problems, which is not completely resolved from the initial incident in 1979, and I do not understand why his VA benefits were not reinstated.  I believe that the benefits should persist, and I believe that clinically the [Veteran] has not had any significant changes to suggest that the VA benefits decision has any significant validity since there has been no significant change in his postconcussion syndrome since the initial incident in 1979.  

In a June 2009 Residual Capacity examination, a VA examiner continued to note the Veteran's difficulty with concentration, although his memory was most problematic.  

The Veteran underwent an examination with Dr. A.M.S. in June 2012.  During that interview, the Veteran reported head injuries in 1979 and 2002, as noted above, and Dr. A.M.S. noted that he reviewed the claims file documents of those incidents.  After examination and mental assessment, Dr. A.M.S. diagnosed post-concussion syndrome.  He opined as follows:  

I disagree with the VA not to grant the Veteran a disability rating for his post concussion syndrome.  Although the [claims file] is silent as to the evaluation and treatment records of the [V]eteran's blunt head trauma, there is documentation that on December 19, 1979, the [V]eteran was hit on the left side of his head by [an] arms rack as he was helping to move them causing him to lose consciousness for about one minute.  He was subsequently taken . . . [for] treatment for a closed head injury.  Furthermore, according to Dr. [J.R.L.'s] letter, he did review the [V]eteran's evaluation and treatment records.  The [claims file] reveals a letter from Dr. [J.R.L.] dated [April 2008] in which he states that the [V]eteran was diagnosed with post concussion syndrome and a possible post-traumatic seizure.  He also noted head contusions as a result of the blunt force.  The [V]eteran also had another incident while working for the [jail] in 2002.  [He] slipped and fell hitting his head against the side of a metal table and was knocked unconscious.  He was not hospitalized.  The [claims file] reveals the [V]eteran to have had standardized cognitive testing by Dr. [R.K.] . . . in September of 2002 demonstrating deficits from mild to severe in all cognitive areas.  This clearly supported the diagnosis of [TBI] with post concussion syndrome (PCS).  Furthermore, I agree with the [V]eteran's VA psychologists that he also has a concomitant depression disorder with generalized anxiety.  Therefore, the question arises as to whether the [V]eteran['s] service-connected head injury in 1979 was a contributing factor to his post concussion syndrome.  The literature is clear that patients who sustain a [TBI], even mild, commonly progress to PCS (38-80%).  It is also well documented that approximately half of these patients will have behavioral disorders.  Although, the [V]eteran sustained another head injury in 2002, he states that he started having cognitive problems after his injury in 1979.  I do agree that the second injury could have exacerbated his PCS.  Therefore, I opine that it is as likely as not that the [V]eteran's post concussion syndrome with concomitant depression disorder and general anxiety is service-connected.  

Finally, the Veteran underwent a VA TBI and psychiatric examination in January 2016.  The TBI examiner diagnosed remote in-service TBIs without overt residuals.  The examiner noted the late 1970s weapon rack head injury as well as the second head injury at the jail in the early 2000s.  The examiner noted an August 2013 VA neuropsychiatric consultation, which noted in the summary portion that the Veteran's medical history was significant for two mild head injuries with brief periods of loss of consciousness.  That examiner noted that the August 2013 results were 

NOT consistent with a dementia diagnosis.  Results also were NOT consistent with TBI sequelae.  Based on the [V]eteran's report, his head injuries were most likely mild injuries.  Research has shown that the vast majority of individuals with mild TBI recover, or at least improve, from any associated cognitive sequelae over time, rather than decline, as the [V]eteran reported.  

After examination of the Veteran, the TBI examiner noted a negative December 2011 brain CT scan.  The TBI examiner then, instead of rendering an opinion, stated that the case was discussed with the neuropsychologist, who rendered the opinion.  The neuropsychologist examiner diagnosed a neurocognitive disorder, and also noted the August 2013 neuropsychiatric examination results.  The neuropsychologist subsequently opined that the Veteran's psychiatric and neurocognitive disorders were less likely than not related to military service; the rationale was as follows:

SEE TBI DBQ, in-service remote mild TBI has no residuals.  Interval physical[s in June 1982, March 1985 and November 1989], were silent for any TBI/concussion related both physical and mental/cognitive residuals.  Interval physical [in October 1992] shows that the [V]eteran checked "yes" for "head injury" and "frequent or severe headache" due to a MVA (rear ended at [approximately] 60 [miles per hour]) [approximately a month prior to that examination] and had a conti[nuous] headache.  Interval physical [in September 1996] shows no TBI/head injury related both physical and mental/cognitive residuals. . . . [Service treatment record]s support that there were no residuals from TBI (see above []).  The [V]eteran's cognition though he reported some decline during service is not attributed to the claimed in service event (see [above]).  Further, on neuropsychological assessment in 2013, he is documented as stating that "his cognitive difficulties began in 2002 following a fall with head injury and brief loss of consciousness (LOC), and have gradually worsened since."  That summary is provided here "[The Veteran] is a 62-year-old [V]eteran referred for evaluation of concerns of worsening memory functioning.  His medical history is remarkable for two mild head injuries with brief LOC as well as multiple cardiovascular risk factors, and his psychiatric history is positive for Alcohol Dependence (in remission), Depression and Generalized Anxiety Disorder.  His current neuropsychological performance was remarkable for below expectation performance on several validity indicators; thus, the above results are likely an underestimate of his true neurocognitive abilities.  At a minimum, results indicated that his language functions, visuospatial abilities, and executive functions are intact. Cognitive speed, though somewhat variable, also appeared grossly intact.  However, assessment of his immediate auditory attention span and memory functioning were confounded by reduced tolerance for the tasks and suboptimal effort.  His current observed cognitive performance likely is strongly affected by his ongoing psychiatric conditions (i.e., Depression, GAD) and significant life stressors (i.e., relationship stressors, financial difficulties), as well as a personality style that does not inherently adapt well to complex task demands.  As such, he overwhelmed easily which seemingly affected his ability to exert maximum effort on tasks he perceived as difficult.  Concurrently, age-related cognitive changes, compounded by his history of multiple cardiovascular conditions (e.g., congestive heart failure, atrial fibrillation, cariomyopathy) and sleep apnea (variable device-compliance), also likely contribute, in a secondary capacity, to his self-reported and observed cognitive difficulties to some degree.  Overall, results were NOT consistent with a dementia diagnosis.  Results also were NOT consistent with TBI sequelae.  Based on the [V]eteran's report, his head injuries were most likely mild injuries.  Research has shown that the vast majority of individuals with mild TBI recover, or at least improve, from any associated cognitive sequelae over time, rather than decline, as the [V]eteran reported."

Based on the foregoing evidence, the Board finds that service connection for residuals of a TBI, to include post-concussion syndrome, anxiety and depression, is warranted based on the evidence of record.  First, the foregoing evidence documents diagnoses of post-concussion syndrome, anxiety and depression.  

Secondly, it is well documented that the Veteran suffered a head injury due to striking his head against an arms rack resulting in a laceration above his left eye in September 1977; this is confirmed by the Veteran's fellow servicemember, J.H.M. in his statement.  Although the Veteran, J.H.M. and several of the examiners refer to that incident as occurring on December 19, 1979, it appears that the December 19, 1979 examination merely documented a prior head injury.  It seems logical that the injury referred to was the September 1977 injury and not a separate December 1979 injury.  Regardless, the evidence is clear that the Veteran suffered a head injury during service  

With respect to the nexus element, although Dr. J.R.L.'s opinions link the Veteran's cognitive and psychiatric disabilities to his in-service head injury, his opinions do not appear to have been made based on review of the full claims file or factual picture; significantly, Dr. J.R.L. never discusses the 2002 post-service head injury at work at the jail.  Thus, the Board finds limited probative value respecting those opinions.  

Additionally, the 2016 VA examiners' opinions appear to rely heavily on the finding of the August 2013 neuropsychiatric consultation and the finding at that time that his two TBIs were mild in nature; it is not clear that the August 2013 neuropsychologist fully reviewed the claims file in making that opinion or in assessing the overall severity of the Veteran's TBI residuals.  The 2016 examiners also did not address the Veteran and his spouse's lay statements-as well as others in the record-regarding the progression of the cognitive dysfunction both before and after the 2002 incident.  Specifically, neither of the 2016 examiners addressed the compounding nature of the TBIs, as specifically argued by the Veteran on appeal.  

In contrast, Dr. A.S.M.'s opinion indicated that the Veteran's residuals of a TBI, including post-concussion syndrome and behavioral disorders, however minor they may have seemed, began after the in-service head injury and were worsened, compounded or exacerbated by the second head injury in 2002, post-service.  This opinion takes into account the lay statements of record, particularly those of the Veteran and his spouse, which document cognitive, memory, and psychiatric issues prior to the 2002 head injury.  Dr. A.S.M. thus concluded that the Veteran had residuals of his TBI, including post-concussion syndrome, anxiety and depression, as a result of his in-service head injury.  

Consequently, after review of all of the evidence, the Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's residuals of a TBI, to include post-concussion syndrome, anxiety and depression, were incurred in or otherwise the result of military service.  

Accordingly, service connection for residuals of a TBI, to include post-concussion syndrome, anxiety and depression, is warranted based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a TBI, to include post-concussion syndrome, anxiety and depression, is granted.  




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


